Citation Nr: 1231012	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  04-16 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to June 1988.

This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Subsequently, the Veteran was sent an April 2003 Statement of the Case (SOC) by the RO in Montgomery, Alabama, the same RO where the Veteran initially filed his claim.  The Veteran's claims file was later transferred to the RO in Houston, Texas. 

In March 2005, March 2006, December 2008, July 2010, and March 2012 the Board remanded the Veteran's claim of service connection for an acquired psychiatric disorder for further examination.  This development has now been completed and the claim is ready for review.


FINDING OF FACT

The evidence demonstrates that the Veteran's currently diagnosed acquired psychiatric disorder, to include anxiety, is related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 105, 1101, 1110, 1112, 1131 5103, 5103A, 5107 (West 2002 & West 2011); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II.  Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of a documented disability while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

An Acquired Psychiatric Disorder

At the outset, the Board notes that the Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD.  However, as discussed below, the Board has decided to grant the Veteran's claim based on a diagnosis of anxiety disorder, and thus need not consider the unique criteria governing service connection criteria governing service connection for PTSD.  See 38 C.F.R. § 3.304(f) (2011).  

The Veteran contends that his acquired psychiatric disability is a result of his time in-service.  Specifically, the Veteran reported significant risk to his life through acts of harassment and violence when he worked at the Chicago Induction Station.  Additionally, he reported that he witnessed wounded soldiers while he was a medic.  Furthermore, he reported that as an eye technician in the military, he had to take an eye out of a cadaver.  

The Veteran's service treatment records revealed that he was treated at the Community Mental Health Services during active duty.  Specifically, in April 1985, the Veteran was referred for a psychological evaluation by his command for stress related symptoms.  Furthermore, he was seen by a psychiatry resident in January 1986 when he was admitted for an alcohol rehabilitation program.  Lastly, a January 1986 record noted that the Veteran was in the Mental Health Ward.   

The Veteran was afforded a VA examination in March 2003.  After examining the Veteran, the examiner diagnosed him with moderate PTSD due to traumatic experiences while in the service at the induction station in Chicago, Illinois during the Vietnam era, and his experiences at Fort Rucker, Alabama.  However, the examiner did not specify which stressors were associated with this diagnosis.  Additionally, the examiner did not find the Veteran to have any other psychiatric disabilities.  

The Veteran sought treatment for his psychiatric disorder at the VA.  Subsequent treatment records show diagnoses for major depression and obsessive compulsive disorder. 

The Veteran was afforded a VA examination in February 2011 to assess the etiology of his psychiatric disorder.  Upon examining the Veteran, the VA examiner stated that he did not meet the DSM-IV criteria for a diagnosis of PTSD.  The examiner diagnosed the Veteran with depression.  Additionally, the examiner  stated that the Veteran' symptoms were related to polysubstance abuse in partial remission.  The examiner concluded that none of the Veteran's Axis I diagnoses were related to his service in the military.

The Veteran submitted multiple statements detailing in-service events.  He stated that while working at the Chicago Induction station, he was harassed and had his life threatened.  Additionally, he reported that he carries a lot of guilt for helping send people to their deaths.  The Veteran also discussed his experience assisting a doctor with a cornea procedure.  

The Veteran was afforded a VA examination in May 2012.  The Veteran gave a detailed history of his time in service and post service.  After examining the Veteran, the examiner diagnosed the Veteran with anxiety disorder, which reflected subthreshold PTSD-related symptoms.  Additionally, the examiner stated that the Veteran did not meet the full criteria for PTSD as the required number of avoidance symptoms were not met.  Notably, he described social withdrawal/feeling detached from others which was an avoidance symptom; however, the Veteran reported this onset following his divorce from his second wife, after previous friends' alliances shifted away from him.  This could therefore not be counted as a PTSD symptom as it was not clearly associated with the traumatic events.  

The examiner concluded that the Veteran's claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that the Veteran currently appeared to meet the DSM-IV criteria for anxiety disorder related to claimed events in service.  Additionally, the examiner stated that the likely onset date was around 1970.  Furthermore, the examiner stated that the Veteran did not describe fear of hostile military/terrorist activity as defined narrowly in the template, although his self-report seemed consistent with the places and circumstances of his service.  It was also notable that service medical records indicated that he was referred for a mental evaluation by his command for stress-related symptoms in 1985.  

VA medical records indicated that the Veteran had consistently reported emotional distress related to events in service over many years and to numerous providers, with the first report of such troubles occurring in September 2002.  This was several months prior to a January 2003 PTSD claim submission, which also adds credibility to his self-report.  Psychological testing was generally consistent with his self-report as to the nature of his difficulties.  Despite this, it should be noted that the Veteran appeared to have embellished stressors at times when discussing them with providers.  For example, multiple notes across different providers describe him reporting greater involvement (i.e. "spending most of his time") with cadavers than he acknowledged during the current interview (i.e. a single instance).  The Veteran also appeared to overstate his symptoms at times as previously described.  This seemed more of a personality style (i.e. tendency for dramatic flair) rather than an attempt to fabricate or grossly exaggerate symptoms.  Given the lengthy claims history, the Veteran also seemed motivated to ensure his symptoms were recognized and understood.  

Further, the examiner stated that it was also noteworthy that there was compelling data to suggest that the Veteran misattributed some of his functional difficulties to military service.  For example, he had reported abusing alcohol and drugs to cope with anxiety/depression related to events in service; however, during the current interview the Veteran acknowledged problematic alcohol use prior to entering the Army and indicated that he continued to drink heavily in response to factors other than traumatic events.  There was a strong family history of alcoholism which was likely contributory.  The Veteran's alcohol dependence in particular had contributed to serious consequences (i.e. work, financial, marital, and legal problems) over the years. The Veteran also appeared to have experienced depressive symptoms in relationship to his substance use, either by direct effects (i.e. substance-induced mood symptoms) or in response to the negative consequences associated with his use.  No alcohol-related or depressive disorder was diagnosed in the current evaluation as these issues are not prominent at the present time; however, they have the potential to reoccur in the future and if they do any related effects would not be considered to have a relationship to military service or to be secondary to anxiety disorder.  The fairest estimate of occupational impairment due to the anxiety disorder in particular was reduced reliability and productivity in an occupational setting.  Moreover, the examiner stated that the Veteran's symptoms did not appear to be of the nature or severity that would preclude gainful employment entirely, despite the Veteran's assertion that he was unable to work due to PTSD during the evaluation.    

After a careful review of the evidence, the Board finds that the Veteran's service treatment records, post-service medical records and, in particular, the May 2012 VA examiner's medical opinion, which definitively related the Veteran's anxiety disorder to specific events in service, demonstrate that the Veteran's currently diagnosed psychiatric condition is related to his period of active service.

The Board notes that psychiatric disorders, and the symptomatology thereof, are the type of condition subject to lay observation.  The Board also wishes to note the holding of Jandreau , Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), that lay evidence, such as that provided by the Veteran in this case, can be competent and sufficient to establish a diagnosis of a condition when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional, as is the case here with the May 2012 VA examiner's medical opinion.  See also Davidson v. Shinseki, 2009-7075 (Fed. Cir. Sep. 14, 2009).  Further, the Board is of the opinion that this caselaw is of particular significance in a case, such as this, where the Veteran indicated the presence of relevant symptomatology prior to his separation from active service, reported continuity of symptomatology, and the May 2012 VA examiner's positive nexus opinion. 

While the Veteran initially claimed entitlement to service connection for PTSD, the Court has held that a claimant is seeking service connection for the associated symptomatology, rather than a specific diagnosis or label.  Clemons v. Shinseki, 23 Vet. App. 1  (2009).  The Veteran reported that he suffered from symptoms as a result of his PTSD.  However, the May 2012 VA examiner concluded that the Veteran's symptoms were attributed to his anxiety disorder and not due to PTSD.  According to the VA examiner, the Veteran's anxiety disorder was as least as likely as not related to in-service events and experiences.  Therefore, although the examiner did not give a diagnosis for the Veteran's claimed PTSD, the Board need not consider whether service connection is warranted for that particular disability as its symptoms are encompassed in the psychiatric disorder which the examiner has diagnosed as anxiety disorder and definitively related to service.  

As stated above, there is competent, probative medical evidence linking the Veteran's current psychiatric disability to his period of active service.  Therefore, the Board is of the opinion that the point of equipoise in the evidence has been attained.  Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection for an acquired psychiatric disorder will be granted.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  



ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted.


____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


